Citation Nr: 1331915	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-48 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1979. 

This matter is before the Board of Veterans' Affairs (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  This case was previously remanded in July 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Veteran underwent a VA examination in August 2008.  Evidence associated with the file since that time suggests that his disability has worsened.  Further, the most recent private and VA treatment records obtained pursuant to the Board's July 2011 remand directive do not fully address the rating criteria for Reiter's syndrome.  Therefore, a new examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Hudson Valley HCS (Montrose and Castle Point) from July 2011 through the present.

2.  Schedule the Veteran for an examination in order to determine the current nature and severity of his service-connected Reiter's syndrome (rated by analogy to rheumatoid arthritis).  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


